American Century Strategic Asset Allocations, Inc. Prospectus Supplement Strategic Allocation: Conservative Fund Strategic Allocation: Moderate Fund Strategic Allocation: Aggressive Fund Supplement dated May 28, 2010 ¡ Prospectus dated April 1, 2010 The following replaces the Portfolio Managers section on pages 5, 9 and 13 of the prospectus. Portfolio Managers Enrique Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the fund since 2009. Scott Wittman, CFA, Chief Investment Officer - Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2009. Richard Weiss, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the fund since 2010. Irina Torelli, CFA, Portfolio Manager, has been a member of the team that manages the fund since 2000. The following replaces The Fund Management Team section on page 18 of the prospectus. The Fund Management Team The advisor uses teams of portfolio managers and analysts to manage funds. Responsibility for research, stock selection and portfolio construction for specified portions of the funds has been allocated among portfolio teams representing various investment disciplines and strategies employed by other ACIM- or ACGIM-advised funds. Overall responsibility for coordinating the funds’ activities, including determining appropriate asset allocations, reviewing overall fund compositions for compliance with stated investment objectives and strategies, and monitoring cash flows, is shared by the following portfolio managers. Enrique Chang Mr. Chang, Chief Investment Officer and Executive Vice President, has been a member of the team that manages the funds since 2009. He joined American Century Investments in 2006. Prior to joining the company, he served as president and chief investment officer of Munder Capital Management from 2002 to 2006. Mr. Chang has a bachelor’s degree in mathematics from Fairleigh Dickinson University, and a master’s degree in finance/quantitative analysis and a master’s degree in statistics and operations research from New York University. Scott Wittman Mr. Wittman, Chief Investment Officer - Quantitative Equity and Asset Allocation, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the funds since 2009 when he joined American Century Investments. From 2005 to 2009, he was managing director-quantitative and alternative investments for Munder Capital Management and from 2002 to 2005 he was an independent financial consultant. He has a bachelor’s degree in finance and an MBA in finance from Indiana University. He is a CFA charterholder. Richard Weiss Mr. Weiss, Senior Vice President and Senior Portfolio Manager, has been a member of the team that manages the funds since 2010 when he joined American Century Investments. From 1999 to 2010, he was executive vice president and chief investment officer for City National Bank.He has a bachelor's degree in economics from The Wharton School, University of Pennsylvania and an MBA in finance/econometrics from the University of Chicago, Graduate School of Business. Irina Torelli Ms. Torelli, Portfolio Manager, has been a member of the team that manages the funds since 2000. She joined American Century Investments in 1997 as a quantitative analyst and became a portfolio manager in 2005. She has a bachelor’s degree from the University of Rome and a master’s degree in operations research from Stanford University. She is a CFA charterholder. The statement of additional information provides additional information about the accounts managed by the portfolio managers, the structure of their compensation, and their ownership of fund securities. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-687051005 American Century Strategic Asset Allocations, Inc. Statement of Additional Information Supplement Strategic Allocation: Conservative Fund Strategic Allocation: Moderate Fund Strategic Allocation: Aggressive Fund Supplement dated May 28, 2010 ¡ Statement of Additional Information dated April 1, 2010 The following entry is added under the Accounts Managed table on page 45. This information is provided as of May 25, 2010. Accounts Managed Registered Investment Companies (e.g., American Century Investments funds and American Century Investments - subadvised funds) Other Pooled Investment Vehicles (e.g., commingled trusts and 529 education savings plans) Other Accounts (e.g., separate accounts and corporate accounts including incubation strategies and corporate money) Richard Weiss Number of Accounts 17 23 4 Assets $7.1 billion $2.2 billion $285.6 million 1 Includes $523.3 million in Strategic Allocation: Conservative, $1.4 billion in Strategic Allocation: Moderate and $933.7 million in Strategic Allocation: Aggressive. The following entry is added under the Ownership of Securities section on page 48. This information is provided as of May 25, 2010. As a new member of the management team, Richard Weiss does not beneficially own any shares of the funds. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-687071005
